Case 9:18-cv-80106-DMM Document 279 Entered on FLSD Docket 03/04/2021 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

   GLOBAL DIGITAL SOLUTIONS, INC.,

         Plaintiff,

   v.                                            CASE NO.: 9:18cv80106-DMM

   GRUPO RONTAN ELECTRO
   METALURGICA, S.A., JOSE CARLOS
   BOLZAN, and JOÃO ALBERTO
   BOLZAN,

        Defendants.
   _____________________________________/

                                  NOTICE OF APPEAL

         Notice is given that all Defendants in the above-named case hereby appeal to

   the United States Court of Appeals for the Eleventh Circuit the following orders

   entered in this action on the dates listed:

         -Order on Motion to Dismiss, ECF No. 49, entered May 23, 2019;

         -Order on Motions for Summary Judgment, ECF No. 181, entered
               November 26, 2019;

         -Order Granting Motion for Default Judgment, ECF No. 206, entered
               February 28, 2020;

         -Order on Motion for Judgment as a Matter of Law, ECF No. 207,
               entered February 28, 2020;

         -Order Denying Motion for Relief from Default Judgment, ECF No.
               245, entered October 28, 2020;
Case 9:18-cv-80106-DMM Document 279 Entered on FLSD Docket 03/04/2021 Page 2 of 3




         -Order Granting Motions in Limine, ECF No. 258, November 30, 2020;

         -Order on Damages, ECF No. 275, entered February 3, 2021;

         -Final Judgment, ECF No. 276, entered February 3, 2021.


   Dated this 4th day of March, 2021.

                                        Reifkind, Thompson & Rudzinski, LLP
                                        Attorneys for Defendants
                                        3333 W. Commercial Blvd., Suite 200B
                                        Fort Lauderdale, FL 33309
                                        Tel: (954) 370-5152
                                        Fax: (954) 370-1992
                                        Email: bgottlieb@rtrlaw.com
                                               msued@rtrlaw.com

                                        By:_/s/ Brian D. Gottlieb ____________
                                              BRIAN D. GOTTLIEB, ESQ.
                                              F.B.N. 0015302




                                          2
Case 9:18-cv-80106-DMM Document 279 Entered on FLSD Docket 03/04/2021 Page 3 of 3




                            CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 4th day of March, 2021, I electronically

   filed the foregoing document with the Clerk of Court using CM/ECF. I also certify

   that the foregoing document is being served this day on Plaintiff’s counsel of record,

   Carlos Sires, Esq. – csires@bsfllp.com and William Isaacson, Esq. –

   wisaacson@bsfllp.com, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Noticed of Electronic Filing.



                                    By: __/s/ Brian D. Gottlieb_______________
                                          Brian D. Gottlieb, Esq.
                                          Florida Bar No. 0015302




                                             3
